233 S.W.3d 773 (2007)
Wendell N. WILLIAMS, Petitioner/Respondent,
v.
Lisl King WILLIAMS, Respondent/Appellant.
No. ED 88994.
Missouri Court of Appeals, Eastern District, Division Four.
September 25, 2007.
Newton G. McCoy, St. Louis, MO, for appellant.
Jeanne M. Fox, P.C., St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, C.J., and MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Lisl King Williams (Wife) appeals from the judgment entered on a Motion to Determine Amounts Due filed by Wendell N. Williams (Husband) which modified an earlier decree of dissolution of marriage between the parties. The trial court entered judgment against Wife on the following issues: amounts assessed as penalty and interest on tax year 2000 income taxes, amounts apportioned for tax year 2000 state and federal income taxes, and medical expenses related to the parties' minor children. On appeal, Wife argues the trial court erred in (1) awarding Husband $18,746.43 as Wife's share of taxes, penalties, and interest payable under the tax year 2000 income tax return, (2) ordering Wife to pay Husband a portion of the penalty for late filing of the tax year 2000 income tax returns, and (3) awarding Husband $3,160.14 in medical and hospitalization expenses not covered or paid by insurance. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).